DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 8 objected to because of the following informalities:  
Both claims have an apparent error.  In light of Applicant’s disclosure (see paragraphs 25-26, 30, and 38; and figures 4-5), Examiner believes the first “wherein...” clause misstates the intended limitation, which was meant to read, “wherein the protruded portion is provided on an opposed surface to the board out of two surfaces of the rotary polygon mirror orthogonal to the rotational axis direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the opposed surface”.  There is insufficient antecedent basis for this limitation in the claim.
Examiner has interpreted and suggests amending the claim to read “an opposed surface”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2000-249959 A)(The following remarks are made with respect to the English translation, mailed herewith).
Regarding claim 1, Tanaka discloses a light deflector comprising:
a rotary polygon mirror (1; see page 4 of translation, paragraph “Fig. 1 shows...”) including a plurality of reflecting surfaces (see page 4, paragraph “Rotate...”; and figure 4) configured to reflect light emitted from a light source (51; see page 7, paragraph “Fig. 4 shows...”) and a hole portion (1b, including 1e; see page 4, paragraph “The rotary polygon mirror...”, and figure 1) provided in a rotational axis direction at a position to be a center of rotation (see figure 1); and
a motor (“motor”; page 5, ¶ “After assembling...”) configured to rotate the rotary polygon mirror, 
wherein the motor includes a shaft portion (3; see page 4, paragraph “Fig. 1 shows...”; and figure 1) inserted into the hole portion and a support member (flange 4; see page 4, paragraph “Fig. 1 shows...”; and figure 1) configured to support the rotary polygon mirror, 
wherein the support member is fixed to the shaft portion (see page 4, paragraph “Fig. 1 shows...”), is coaxial with the shaft portion (supra; see figure 1), and includes an insertion portion (4a; page 5, paragraph “The boss portion...”; figure 1) inserted into the hole portion with the shaft portion, 
wherein the rotary polygon mirror further includes a protruded portion (step portion 1d; see page 5, paragraph “The boss portion 4a...”; and figure 1) in a vicinity of the hole portion, 
wherein the protruded portion of the rotary polygon mirror is protruded from at least one surface (the inner surface of hole 1b; see page 4, paragraph “The rotary polygon mirror...”; and figure 1) of the rotary polygon mirror orthogonal to the rotational axis direction, and 
wherein the protruded portion includes a fitting portion (radially inner face of small diameter portion 1e and/or of step portion 1d; see page 5, paragraph “The boss portion 4a...”; and figure 1) in which a portion continued from a surface forming the hole portion is protruded toward the center of the rotation more than the surface forming the hole portion (see figure 1), and is fitted to the shaft portion or the support member (see page 5; paragraph “The boss portion 4a...”).

Regarding claim 2, Tanaka discloses the light deflector according to claim 1, wherein an inner diameter of the hole portion in the fitting portion is smaller than an inner diameter of the hole portion in a portion other than the fitting portion (the small diameter portion 1e has a smaller inner diameter than the rest of the hole 1b; see page 4, paragraph “The rotary polygon mirror...”; and figure 1).
Regarding claim 3, Tanaka discloses the light deflector according to claim 1, wherein a protrusion amount of the protruded portion in the rotational axis direction is smaller than a thickness of the rotary polygon mirror (this is clear from figure 1).
Regarding claim 4, Tanaka discloses the light deflector according to claim 1, further comprising a board (motor board 6; page 4, paragraphs “Fig. 1 shows...”, “When the stator...”) on which the motor is mounted, 
wherein the protruded portion is provided on a surface on a side of the board of two surfaces of the rotary polygon mirror orthogonal to the rotational axis direction (see figure 1; 1d is on the side of the mirror 1 facing board 6), and 
wherein the fitting portion is fitted to the insertion portion of the support member (1e is fitted with 4a; see page 5, paragraph “The boss portion 4a...”; and figure 1).
Regarding claim 6, Tanaka discloses the light deflector according to claim 1, further comprising a board on which the motor is mounted, 
wherein the protruded portion is provided on an opposed surface to the boardout of two surfaces of the rotary polygon mirror orthogonal to the rotational axis direction (see figure 1; step portion 1d is on the side of mirror 1 facing board 6), and 
wherein the fitting portion is fitted to the insertion portion of the support member (1e is fitted with 4a; see page 5, paragraph “The boss portion 4a...”; and figure 1).

Regarding claim 11, see the foregoing rejection of claim 1, for all limitations.  Claim 1 recites the light source in line 3, instead of line 2.
Regarding claim 12, see the foregoing rejection of claim 1, for all limitations except the following.
Tanaka discloses an image forming apparatus, comprising:
an image bearing member (photosensitive member; see paragraph 2);
a light scanning apparatus (the items matched with limitations of claim 1; see the foregoing rejection of claim 1) configured to form an electrostatic latent image (see paragraph 2) on the image bearing member, ... (see the foregoing rejection of claim 1),
... (see the foregoing rejection of claim 1) ...
a developing unit (developing device; see paragraph 2) configured to develop the electrostatic latent image formed by the light scanning apparatus with toner to form a toner image;
a transfer unit (inherent in paragraph 2) configured to transfer the toner image formed by the developing unit to a sheet; and
a fixing unit (fixing device; see paragraph 2) configured to fix an unfixed toner image transferred by the transfer unit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2000-249959 A) (The following remarks are made with respect to the English translation, mailed herewith).
Regarding claims 5 and 7-10, see the foregoing rejections of claims 1 and 4, for all limitations recited therein.
Regarding claim 5, Tanaka discloses the light deflector according to claim 4, 
wherein the support member includes a support portion configured to support the surface on the side of the board of the two surfaces of the rotary polygon mirror orthogonal to the rotational axis direction (see figure 1; flange 4 is on the side of mirror 1 facing board 6), and 
... .

Tanaka does not disclose the highlighted limitations:
wherein a space is formed between the protruded portion and the support member.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Tanaka such that a space were formed between the protruded portion and the support member, because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). ; or because it has been held that a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 7, Tanaka further teaches the light deflector according to claim 5, wherein the insertion portion of the support member is protruded from an opposed surface (see figure 1; 4a protrudes from a surface of flange 4 which oppose mirror 1).
Regarding claim 8, Tanaka discloses the light deflector according to claim 1, further comprising a board on which the motor is mounted, 
wherein the protruded portion is provided on an opposed surface to the boardout of two surfaces of the rotary polygon mirror orthogonal to the rotational axis direction (see figure 1; step portion 1d is on the side of mirror 1 facing board 6), and 
... .

Tanaka does not disclose the highlighted limitations:
wherein the fitting portion is fitted to the shaft portion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Tanaka such that the fitting portion is fitted to the shaft portion, because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Regarding claim 9, Tanaka further teaches the light deflector according to claim 8, wherein the insertion portion of the support member is provided on a side of the board from the fitting portion in the rotational axis direction (see figure 1).

Regarding claim 10, Tanaka does not disclose the highlighted limitations:
wherein the rotary polygon mirror is formed of resin, and the support member is formed of metal.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Tanaka such that the rotary polygon mirror were formed of resin, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Tanaka such that the support member were formed of metal, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852